Title: To George Washington from Thomas Johnson, 15 June 1795
From: Johnson, Thomas
To: Washington, George


          
            Sir
            Frederick [Md.] 15 June 1795.
          
          The general Sentiment you disclosed on the Differinces between the Commissioners and me when I had the pleasure of

seeing you in George Town, intirely correspondent to my Ideas of Propriety, renders it unnecessary and improper for me to go into the Merits of my Claim to the Square West of 4. and now that I find it necessary, against my Inclination, to complain to you of Messrs Scott and Thorntons Conduct towards me, forbearing to detail many reprehensible Parts of it, I shall confine myself to a few recent Transactions on which I ground my Application for your Interference.
          Before I met you at George Town, I had Reason to suspect these two Gentlemen designed to lay their State of my Business before you: but from your not mentioning any Thing to that Purpose I concluded they had not done it, thought they would not and therefore came Home. Afterwards I understood fr⟨om⟩ Colo. Deakins, who had it from Genl Forest, they wrote you a Letter whilst you were at Mount Vern⟨on⟩ on this Subject and that Genl Forest afterwards saw the Draft or Copy of it.
          Thinking Circumstances might probably arise when Mr Greenleaf was present and Mr White ent⟨mutilated⟩ on Office to put my Claim in a way of decision, especially as I was told Genl Forest was disposed to wave his Purchase on having his Money returned, I went to the City with a real Disposition for Peace if it could be honorably obtained. Unluckily Mr White did not come, nor after being there several Days could I collect any Circumstance, for I had no Conversation with them, which intimated the least Change of Disposition towards me. Independant as I feel myself of the Favors of the whole World my Sensibility is alive to the well earned good Opinion of the Few, and therefore however careless of Misrepresentation in general I am extremely anxious to meet any false Suggestions to you: I know I can unravel any Thing these Gentlemen can alledge prejudicial to me, to their Confusion; and I wish nothing more than to face them before Men of Honor and Discernment which I long agoe proposed and they declined.
          I take the Liberty, Sir, of inclosing you Copies ⟨of m⟩y Letters to them whilst I was last at George ⟨Tow⟩n and theirs to me whilst there and since: It is ⟨my⟩ wish that you direct them to give me the Inspection ⟨Co⟩pies of their official Proceedings relative to this ⟨c⟩ase including what they have laid before you ⟨conc⟩erning it—that you will be pleased too to arrest ⟨mutilated⟩ Powers as to this Square till my Claim is ⟨deter⟩mined, though I have Reason

to suspect that ⟨mutilated⟩ Day after I had obtained a Copy of the Square, without Notice to me they perfected as they think their work—this I speak as Suspicion only for all their Transactions with General Forest have been kept secret as far as they could keep them secret from me.
          In the manner of my writing to the Gentlemen I may have been wanting to myself, they have no Pretentions to more Respect from me than they have met with for their Actions betray a want of Probity as well as Understanding—and I feel as strong Desire to go into an Investigation of their Conduct and mine. I know your delicate Situation and have long wished the Offer to come from them it would remove all Difficulties and I believe terminate in the Benefit of the City. I am sir with the truest Respect Your most obdet humble Servant
          
            Th. Johnson
          
         
          
          Fig. 4. The square west of No. 4. (National Archives, College Park, Md.)
          [High-resolution version]
        